DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3-20 and 22-24.

NOTE: The application would be allowable if all of the following is completed: 
Applicant presents the evidence in their arguments in declaration form, 
A terminal disclaimer is filed on Application No. 16/067,647, and
Applicant rectifies the 112 4th paragraph issue.

Applicants' arguments, filed 12/02/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to further limit claim 13 since claim 14 limits the α-hydroxy acid to sodium-D-gluconate; however, sodium-D-gluconate is not recited in the Markush group of claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
	Applicant argues that claim 13 recites gluconic acid, or a salt thereof. Sodium D-gluconate is a salt of gluconic acid. 
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. Sodium D-gluconate is a D-gluconic acid sodium salt. Claim 13 recites salt of gluconic acid, but does not recite salt of D-gluconic acid or recite derivatives of gluconic acid. As such, the rejection is maintained.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 3-8, 10, 11, 13-15, 17-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourre et al. (US 9,326,924, May 3, 2016) in view of Harvey (US 2008/0213440, Sep. 4, 2008), as evidenced by Herrmann et al. (US 2009/0220625, Sep. 3, 2009).
	Fourre et al. disclose an oral care composition comprising succinic acid, aconitic acid, and a carrier (claim 1). The composition may be in the form of a mouth rinse (claim 15). Fluoride providing compounds may be present in the mouth rinse composition. Suitable fluoride providing compounds include stannous fluoride (i.e. source of ionic tin) (i.e. stannous ion source) and amine fluorides (i.e. fluoride ion source which is not a tin 
	Fourre et al. differ from the instant claims insofar as not disclosing wherein the composition comprises 3-phenyl-1-propanol.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Fourre et al. disclose wherein the composition comprises flavors. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the flavor composition of Harvey comprising 3-phenyl-1-propanol into the composition of Fourre et al. since it is a known and effective flavor as taught by Harvey. 
In regards to instant claims 1, 3 and 23 reciting 3-phenyl-1-propanol is present in an amount of from 0.01% to 0.25% and 0.02% to 0.15%, Harvey discloses wherein 3-phenyl-1-propanol is a part of a flavoring composition. Therefore, it would have been obvious to one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount of 3-phenyl-1-propanol to obtain a desired amount of flavor for the composition. 
In regards to instant claim 8 reciting a composition comprising both at least one source of ionic tin and a fluoride ion source which is not a tin salt, Fourre et al. disclose wherein suitable fluoride providing compounds include stannous fluoride (i.e. source of ionic tin) and amine fluoride (i.e. fluoride ion source which is not a tin salt). Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Accordingly, it would have been obvious to one of ordinary skill in the art to have the composition comprising both stannous fluoride and amine fluoride as the fluoride providing compounds since they both used for the same purpose of providing fluoride.
In regards to instant claim 10 reciting wherein the amine fluoride and stannous fluoride are in an amount such that they together provide from about 0.01-0.04% fluoride ions, Fourre et al. disclose wherein the fluoride providing compound is present in an amount sufficient to release from about 0.005% to about 1.5% fluoride. Thus, it would have been obvious to one of ordinary skill in the art to have formulated the composition of Fourre et al. wherein the amine fluoride and stannous fluoride are in an amount such that they together provide about 0.005% to about 1.5% fluoride. 
In regards to instant claim 11 reciting wherein the stannous fluoride and the amine fluoride each provide fluoride ions in an amount of about 0.013%, Fourre et al. disclose wherein the fluoride providing compound is present in an amount sufficient to release from about 0.005% to about 1.5% fluoride. Thus, it would have been obvious to one of ordinary skill in the art to have formulated the composition wherein stannous fluoride and amine fluoride each provide fluoride ions in an amount of about 0.013%, 
In regards to instant claim 7 reciting wherein the tin ions are present in an amount of from 0.01% to 0.10%, Fourre et al. disclose wherein the fluoride providing compound is present in an amount sufficient to release from about 0.005% to about 1.5% fluoride. Thus, it would have been obvious to have the composition comprising, for example, 0.04% stannous fluoride since it provides 0.01% fluoride, which is within about 0.005% to about 1.5% fluoride. 0.04% stannous fluoride provides 0.03% tin ions. 
In regards to instant claim 22 reciting a method to increase the antibacterial efficacy of an oral care mouth rinse composition comprising formulating the oral care composition to comprise caprylyl glycol and 3-phenyl-1-propanol, as evidenced by Herrmann et al., 3-phenyl-1-propanol inhibits the growth of undesirable micoorganisms (¶ [0071]). Thus, since caprylyl glycol is an antimicrobial preservative as taught by Fourre et al. and 3-phenyl-1-propanol is also antimicrobial as evidenced by Hermann et al., one of ordinary skill in the art would reasonably expect that the composition of Fourre et al. has an increase in antibacterial efficacy.  
In regards to instant claim 24 reciting 0.01% to 0.10% source of tin ions and 0.05% to 1.5% amine fluoride, Fourre et al. disclose wherein the fluoride providing compound is present in an amount sufficient to release from about 0.005% to about 1.5% fluoride. Thus, it would have been obvious to one of ordinary skill in the art to have formulated the composition of Fourre et al. wherein the amine fluoride and stannous fluoride are in an amount such that they together provide about 0.005% to about 1.5% . 

2.	Claims 1, 3 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourre et al. (US 9,326,924, May 3, 2016) in view of Harvey (US 2008/0213440, Sep. 4, 2008) and further in view of Schmolka (US 4,476,107, Oct. 9, 1984).
	Instant claims 1, 3 and 23 have been rejected as obvious, as set forth supra. However, purely arguendo, for the purpose of complete prosecution, and for the purposes of this ground of rejection only, Fourre et al. and Harvey will be interpreted as though they do not disclose wherein the 3-phenyl-1-propanol is present in an amount of from 0.01% to 0.25%.
However, Schmolka discloses a pleasant tasting aqueous mouthwash comprising about 0.01 to 15 percent by weight of a flavoring material (claim 1).
	Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art to determine an effective amount of 3-phenyl-1-propanol for the composition since 3-phenyl-1-propanol is used in a flavoring composition and an effective amount of a flavoring composition for an oral care composition was known in the art as taught by Schmolka.  

3.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourre et al. (US 9,326,924, May 3, 2016) in view of Harvey (US 2008/0213440, Sep. 4, 2008) and further in view of Pink et al. (US 5,538,714, Jul. 23, 1996).
The teachings of Fourre et al. and Harvey are discussed above. Fourre et al. and Harvey do not disclose wherein the composition comprises 0.1% to 3% polyvinylpyrrolidone. 
	However, Pink et al. disclose a method of reducing or preventing the adherence of oral bacteria to tooth enamel which method comprises applying to the tooth enamel a composition containing an antiadherence effective amount of an antiadherent agent which consists essentially of polyvinyl pyrrolidone to a patient in need thereof (claim 1). The polyvinyl pyrrolidone is present between 2 and 30% by weight of the composition (claim 5).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated between 2 and 30% polyvinyl pyrrolidone into the composition of Fourre et al. motivated by the desire to incorporate an agent that will help reduce the adherence of oral bacteria to tooth enamel as taught by Pink et al. 

4.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fourre et al. (US 9,326,924, May 3, 2016) in view of Harvey (US 2008/0213440, Sep. 4, 2008) and further in view of Hussein et al. (WO 94/27566 A1, Dec. 8, 1994).
	The teachings of Fourre et al. and Harvey are discussed above. Fourre et al. and Harvey do not disclose wherein the composition comprises PEG-40 hydrogenated castor oil.
	However, Hussein et al. disclose wherein PEG hydrogenated castor oil is a nonionic surfactant useful in oral compositions (page 11).
. 


Response to Arguments
Applicant argues that as demonstrated by Table 3, Formula 4 comprising ionic tin, 3-phenyl-1-propanol, and caprylyl glycol performed significantly better in anti-bacterial efficacy as compared to other formulas.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in the rejection, caprylyl glycol is a known antimicrobial preservative and 3-phenyl-1-propanol inhibits the growth of undesirable microorganisms. Therefore, since caprylyl glycol and 3-phenyl-1-propanol are both antimicrobial, one of ordinary skill in the art would reasonably expect a composition comprising both caprylyl glycol and 3-phenyl-1-propanol to perform better in anti-bacterial efficacy compared to compositions comprising neither caprylyl glycol and 3-phenyl-1-propanol and compared to compositions comprising either caprylyl glycol or 3-phenyl-1-propanol. As such, Applicant’s argument is unpersuasive.

	Applicant argues that Table 4 shows formulations comprising 0.2% malic acid with varying levels of both caprylyl glycol and 3-phenyl-1-propanol. All of the formulas 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, since caprylyl glycol and 3-phenyl-1-propanol are both antimicrobial, one of ordinary skill in the art would reasonably expect a composition comprising both caprylyl glycol and 3-phenyl-1-propanol to perform better in anti-bacterial efficacy compared to compositions comprising neither caprylyl glycol and 3-phenyl-1-propanol and compared to compositions comprising either caprylyl glycol or 3-phenyl-1-propanol. Also, since caprylyl glycol and 3-phenyl-1-propanol are both antimicrobial, one of ordinary skill in the art would reasonably expect the formulation comprising more caprylyl glycol and 3-phenyl-1-propanol to have the highest anti-bacterial effect. As such, Applicant’s argument is unpersuasive.

	Applicant argues that further studies were carried out. Applicant provides a Fig. 1. 
	The Examiner does not find Applicant’s argument to be persuasive. To be of probative value, any objective evidence should be supported by an appropriate affidavit or declaration. See MPEP 716.01(c). Since Fig. 1 is not in an appropriate affidavit or declaration, Fig. 1 does not have probative value. 

	Applicant argues that the combination of phenyl propanol and capryl glycol was tested against the combination of zinc citrate/zinc oxide as well as chlorhexidine. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-20 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9, 11, 13, 14, 18, 19, 21 and 23-25 of copending Application No. 16/067,647 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite a narrower amount of caprylyl glycol and 3-phenyl-1-propanol) and thus read on the instant claims.


Response to Arguments
	Applicant has not submitted arguments with regards to this rejection. Therefore, the rejection is maintained.

Conclusion
Claims 1, 3-20 and 22-24 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.